Citation Nr: 0306407	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  02-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The RO determined that service connection was not warranted 
for a right knee disability and ulcers and a colon condition.  
The issues of service connection for ulcers and a colon 
condition were later restated to be service connection for 
ulcerative colitis.  

In a January 1979 rating decision, in which the veteran did 
not perfect an appeal, the RO held that service connection 
for a right knee disability and ulcerative colitis was not 
warranted.

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  
Therefore, although the RO in Houston, Texas, reviewed the 
claims on a de novo basis, the issues are as stated on the 
title page.

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference at the RO in 
September 2002, a transcript of which has been associated 
with the claims file.

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the issues of 
entitlement to service connection for a right knee disability 
and ulcerative colitis pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. 
§ 19.9(a)(2) (2002).    

When the development is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.

As there remains additional development of the service 
connection claims, discussion of the Board's duty to assist 
in light of the VCAA is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of those issues as decided 
herein.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disability and ulcerative colitis when it issued a rating 
decision in January 1979, and the veteran did not perfect an 
appeal on those issues.

2.  The evidence added to the record since the January 1979 
rating decision regarding a right knee disability and 
ulcerative colitis bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a right knee disability and 
colitis.


CONCLUSION OF LAW

Evidence received since the January 1979 rating decision 
wherein the RO denied entitlement to service connection for a 
right knee disability and ulcerative colitis is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the January 1979 
rating decision, wherein the RO denied service connection for 
a right knee disability and ulcerative colitis and for which 
the veteran did not perfect an appeal on either issue, is 
reported in pertinent part below.

Service medical records reflect that the veteran injured his 
right knee in 1972 and 1973.  Service medical records also 
show that he had episodes of diarrhea and vomiting in April 
1972 and December 1973, and had complaints of right lower 
quadrant pain in August 1974.  On the separation examination, 
he reported a history of a right knee injury, but the lower 
extremities were normal on examination.  Additionally, no 
gastrointestinal abnormalities were noted.

A discharge summary from a November 1978 VA hospitalization 
reflects that the veteran was hospitalized for ulcerative 
colitis.

The evidence submitted subsequent to the January 1979 rating 
decision is reported in pertinent part below.



VA hospitalization records dated in 1977 and 1978 reflect 
that the veteran was hospitalized several times for 
ulcerative colitis.

VA treatment records dated from February 1998 to May 2002 and 
a report of a July 2001 VA examination reflect that the 
veteran has a current right knee disability.  In particular, 
an October 2001 VA outpatient treatment record shows that the 
veteran reported a history of an in-service knee injury and a 
post-service work-related injury.  The assessments included 
degenerative joint disease and post-traumatic arthropathy of 
the right knee.  Moreover, December 2001 VA outpatient 
treatment records show assessments of a probable flare-up of 
ulcerative colitis and suspected ulcerative colitis.

The veteran provided oral testimony in support of his claims 
of entitlement to service connection for a right knee 
disorder and ulcerative colitis when he appeared before the 
undersigned Member of the Board via a video conference with 
the RO in September 2002.  A trancript of his testimony has 
been associated with the claims file.  His testimony was 
consistent with contentions presented on appeal.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 C.F.R. § 3.160(d) 
(2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991 & Supp. 
2002).  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 38 
C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (hereafter "CAFC") noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001).
It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test, while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (hereafter 
"CAVC") held that the prior holdings in Justus and Evans 
that the evidence is presumed to be credible was not altered 
by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  See 38 C.F.R. § 3.156(a) (2002).  
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  See 66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).

Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 
2002).


The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 

(1) current disability; 

(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 

(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson, 12 Vet. App. at 253.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

If a chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  This is a rebuttable presumption.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).
Analysis

Right Knee Disability

VA treatment records dated from February 1998 to May 2002 and 
a report of a July 2001 VA examination reveal that the 
veteran has a current right knee disability.  Specifically, 
an October 2001 VA outpatient treatment record shows that 
assessments of degenerative joint disease and post-traumatic 
arthropathy of the right knee were made and that these 
assessments were based, in part, on a history of in-service 
and post-service injuries reported by the veteran.  

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2002).  

Therefore, the claim of entitlement to service connection for 
a right knee disability is reopened.  


Ulcerative Colitis

The VA hospitalization records from 1977 and 1978 contain 
competent medical evidence showing that the veteran had 
ulcerative colitis much earlier than November 1978 and, 
therefore, closer to his period of active service than was 
demonstrated in the evidentiary record prior to the November 
1979 RO denial of entitlement to service connection.  
Moreover, the December 2001 VA outpatient treatment record 
reflects that he still has ulcerative colitis.

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2002).  

Therefore, the claim of entitlement to service connection for 
ulcerative colitis is reopened. 


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for a right knee 
disability and ulcerative colitis, the appeal is granted to 
this extent.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


